Citation Nr: 0917585	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  08-02 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for bilateral hearing loss, and, if so, whether 
service connection is warranted.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel



INTRODUCTION

The appellant served on active duty from July 1961 to 
November 1964.

The matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
RO in Detroit, Michigan, which declined to reopen the claim 
for service connection for hearing loss and denied service 
connection for tinnitus.  However, in the December 2007 
review of this decision, the DRO found that new and material 
evidence had in fact been submitted.  Thus, the DRO reopened 
the claim and denied it on the merits.  

Regardless of the DRO's decision to reopen the hearing loss 
claim, the Board is nevertheless required to address the 
issue of reopening to determine whether new and material 
evidence has been submitted.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (reopening after a prior 
unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996) (reopening after a prior Board denial); Wakeford 
v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with 
its own regulations by ignoring issue of whether any new and 
material evidence had been submitted to reopen the veteran's 
previously and finally denied claims).

The reopened claim of service connection for bilateral 
hearing loss is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


FINDINGS OF FACT

1.	The appellant is currently diagnosed with tinnitus of the 
right ear.

2.	Tinnitus is not causally related to the appellant's 
military service or his hearing loss.

3.	The April 1998 rating decision denied the claim of service 
connection for bilateral hearing loss; the appellant was 
informed of the adverse decision and his appellate rights, 
and he did not file an appeal.

4.	New and material evidence has been submitted in the form 
of a May 2007 VA examination report which establishes a 
bilateral hearing loss disability.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service and 
is not related to a service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.310 (2008).

2.  The April 1998 rating decision, denying the claim of 
service connection for a bilateral hearing loss disability, 
is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 
20.1103 (2008).

3.  New and material evidence has been submitted for the 
claim of entitlement to service connection for a bilateral 
hearing loss disability; the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

As to the bilateral hearing loss claim, the petition to 
reopen has been granted, as discussed below.  Accordingly, 
the Board finds that any error related to the VCAA on that 
petition is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008); Sanders v. Nicholson, 
487 F.3d 881 (2008).

With respect to the appellant's service connection claim for 
tinnitus, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if there is one, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a 
letter dated in April 2007 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim, in addition to meeting the other notice 
requirements of Quartuccio.  This rule was rescinded by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless.

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service medical records and VA 
medical records are in the file.  The appellant has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to his service 
connection claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The appellant was afforded a medical examination in May 2007 
to obtain an opinion as to whether his bilateral hearing loss 
and tinnitus are related, and whether either is connected to 
service.  The examination, which included audiometric testing 
and a review of the claims file, was thorough and focused on 
the affected areas.  While the examination was inadequate on 
the issue of whether the hearing loss began in service, as 
discussed below, the examiner had enough information to 
determine that the appellant's tinnitus is not related to his 
hearing loss and not connected to service, irrespective of 
the origin of his hearing loss.  This information, apart from 
the examination itself, included a number of medical records 
chronicling the appellant's history of ear conditions since 
he entered the service.  The examiner's conclusions regarding 
tinnitus comport with the records contained in the file.  
Thus, even if the hearing loss were found to be related to 
service, it would have no bearing on whether the tinnitus 
stemmed from an in-service event, or was related to the 
hearing loss.  Consequently, further examination or opinion 
is not needed on the tinnitus claim because, at a minimum, 
the preponderance of the competent evidence is that the 
claimed condition may not be associated with the appellant's 
military service.  This is discussed in more detail below.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).

II. Service Connection for Tinnitus

The appellant argues that his tinnitus is either related to 
ear trauma in service or was caused or aggravated by his 
hearing loss.  For the reasons that follow, the Board 
concludes that service connection for tinnitus is not 
warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The appellant claims that he currently has bilateral 
tinnitus.  A May 2007 VA examination diagnosed the appellant 
with constant tinnitus of the right ear, but not the left 
ear.  A December 2002 VA examination also diagnosed the 
appellant with constant tinnitus of the right ear, of 
fluctuating severity.  There was no mention of the left ear.  
Finally, in a February 1994 VA examination, the appellant 
reported "roaring" in his right ear, but did not report 
such symptoms in his left ear.  The Board is satisfied by the 
evidence of a current disability.  See Hickson, supra.

In his Notice of Disagreement (NOD), the appellant contends 
that his tinnitus stems from a procedure performed during 
basic training.  He states that a doctor at sick call shot 
water in his right ear, causing an object already lodged 
therein to puncture his ear drum, which resulted in bleeding 
and hearing loss.  He then went to the hospital on base, 
where a doctor removed the object from his right ear.  The 
appellant states he never had a problem with tinnitus or 
hearing loss until this procedure was performed, but ever 
since has had ringing in his ears and other ear trouble such 
as drainage and ear infections, that continue to the present 
day.  

The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  The appellant is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The evidence reflects that the appellant did indeed seek 
medical care for ear problems while on active duty.  
Specifically, service treatment records dated on August 22, 
1961, show that the appellant presented for treatment, 
bleeding from his ear.  On examination, blood was "seen deep 
within [the] external auditory canal."  He was sent to the 
ENT clinic, where a "small fleshy foreign body" was removed 
from his right ear.  His ear was then flushed out with a 
solution.  At the time of the procedure, the appellant stated 
that he "got a piece of wheat in his right ear" five years 
earlier.  The pathological report diagnosed the foreign body 
as being consistent with fragments of wheat.  The records 
also state that the appellant experienced some hearing loss 
that day.  They do not mention a punctured ear drum or 
indicate that the appellant had tinnitus or any other 
symptoms, such as ringing in the ears.  

The appellant's account of what happened to his ear during 
service is not consistent with the evidence of record, as 
described above.  The appellant claims that his bleeding was 
a result of water being shot in his ear, which caused an 
object lodged therein to puncture his ear drum.  In fact, his 
service treatment records show that he presented for 
treatment, bleeding from the ear, and reported a history of 
having had a foreign object in his ear for the previous 5 
years.  There is no evidence establishing that the bleeding 
was caused by flushing his ear with water.  Furthermore, 
there is no mention of a punctured ear drum in these records.  
(The only diagnosis of a punctured ear drum occurs in a 
January 1974 treatment record, over nine years after service, 
and it is the left ear drum that is diagnosed as perforated, 
not the right; more discussion of this matter follows.)

The appellant's other service treatment records reflect other 
ear problems, but do not mention tinnitus.  In a March 1964 
medical history report, the appellant stated he had "running 
ears" and ear trouble, but the accompanying exam contains no 
diagnosis of tinnitus or any other ear condition.  In his 
September 1964 separation from service physical examination, 
some hearing loss was reported in an audiogram, but no other 
symptoms were reported.  The examination report indicated 
that the appellant's ears were normal.  

The appellant claims that his tinnitus has continued since 
the August 1961 procedure to remove a foreign object from his 
ear.  This claim, however, does not comport with the evidence 
of record.  Among the records addressing the appellant's ear 
conditions dating from 1961, there is no diagnosis of 
tinnitus or report of any symptoms other than drainage of the 
right ear and hearing loss until many years after service.  
In a private medical record dated in January 1974, over nine 
years after discharge, the appellant was diagnosed with 
chronic otitis media in the right ear and a perforated ear 
drum in the left ear, but not with tinnitus.  The only 
symptom the appellant mentioned was a chronic discharge from 
the right ear.  In a February 1974 private medical 
examination report, the doctor diagnosed the appellant with 
chronic otitis media bilaterally, as well as cholesteatoma in 
the right ear.  The appellant reported constant drainage from 
the right ear and a reduction in hearing.  He also reported 
that, while in the service, he had ear infections which were 
treated with irrigations and drops.  Again, there was no 
mention of tinnitus or any other symptoms.  Likewise, an 
October 1974 examination indicated the appellant's right ear 
occasionally drained, and that there was some hearing loss, 
but the appellant was not noted as having tinnitus.  In sum, 
the evidence of record contains no complaints, treatment or 
diagnosis of tinnitus or ringing of the ears during service 
or for many years after service, which is at odds with the 
appellant's claim that he has had this condition since the 
procedure performed in 1961.

The first indication of the appellant's tinnitus occurs 
almost thirty years following his separation from service.  
In a VA examination dated February 16, 1994, about twenty-
nine years after discharge, the appellant reported 
"roaring" in his right ear, which he stated began seven 
months earlier, i.e. in late 1993.  The roaring was 
"diffusely scattered to most of his lower back of the 
head."  The appellant also reported a history of recurrent 
ear infections and purulent drainage from his right ear 
dating back to the early 1960's.  He thus seemed to 
distinguish the roaring in his ears from the drainage and ear 
infections in terms of their history, dating these latter 
conditions back to the early 1960's, as opposed to the last 
seven months.  This distinction reinforces the absence of any 
indication in the medical records that the appellant had 
tinnitus until at least late 1993.  He also denied in this 
record that his ear infections were the result of any trauma 
to his ears, which tends to contradict the appellant's claim 
that his tinnitus stems from the 1961 procedure.  In August 
1994, the appellant underwent a tympanomastoidectomy for 
chronic otitis media in his right ear, but was not diagnosed 
with tinnitus at this time.  A December 2002 VA examination, 
conducted approximately thirty eight years following 
separation from service, finally diagnosed the appellant with 
tinnitus.  

Because of the significant discrepancies between the 
appellant's statements regarding the onset of his tinnitus 
and what the medical records actually show, the Board does 
not find the appellant credible with respect to his claim 
that he has had tinnitus ever since the August 1961 
procedure.  Specifically, despite a number of records 
chronicling the treatment of the appellant's ears since 1961, 
covering a span of over forty years, there is no indication 
that the appellant had tinnitus until 1993, rather than the 
early 1960's, as the appellant claims.  These records include 
the appellant's own statements about his ear conditions.  The 
appellant had a number of opportunities to describe his 
tinnitus over this time period, and yet the appellant did not 
complain of symptoms related to tinnitus until the February 
1994 VA examination discussed above.  The Board finds the 
appellant's medical history, as chronicled by his medical 
records, substantially more probative than the appellant's 
recent contentions on the issue of when his tinnitus began.  
The records show that the appellant's tinnitus began no 
earlier than late 1993, and perhaps as recently as 2002.  

The fact that the appellant's tinnitus of the right ear did 
not appear for so many years after separation from service, 
whether in 1993 or 2002, precludes a finding of continuity 
between the appellant's in-service ear conditions and his 
current disability.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  Such a huge time gap vitiates any nexus between 
the appellant's current diagnosis of tinnitus and his period 
of service.  Moreover, in the appellant's May 2007 VA 
examination, the examiner did not find that the appellant's 
tinnitus stemmed from an event, injury or disease incurred in 
or aggravated by the appellant's service.  She stated that 
its onset and etiology were unknown.  Thus, not only do the 
medical records fail to trace the appellant's tinnitus to his 
period of service, but the most recent examination explicitly 
states that it is not connected to service.  Because the 
medical records neither contain a diagnosis of tinnitus 
during service, nor establish a connection between the 
appellant's current diagnosis and his in-service ear 
conditions, the Board finds that the preponderance of the 
evidence is against a relationship between the appellant's 
current diagnosis of tinnitus and his period of service.  
Consequently, service connection is not warranted on a direct 
basis.

Service connection may also be established on a secondary 
basis for a disability which is proximately due to, or the 
result of, a service connected disease or injury. 38 C.F.R. § 
3.310(a).  This entails "any additional impairment of 
earning capacity resulting from an already service connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service connected condition."  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service connected disability.  Id.

The appellant is currently diagnosed with tinnitus of the 
right ear, as explained above.  In the May 2007 VA 
examination, the examiner concluded that the appellant's 
tinnitus and hearing loss are not related.  Thus, even if the 
appellant's hearing loss were found to be service-related, 
the tinnitus was not caused by or aggravated by the hearing 
loss.  Because the preponderance of the evidence is against a 
relationship between the appellant's tinnitus and his hearing 
loss, service connection is not warranted on a secondary 
basis.

The Board finds that the preponderance of the evidence is 
against the appellant's service connection claim either on a 
direct or secondary basis.  Consequently, the benefit-of-the-
doubt rule does not apply, and the claim must be denied. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).



III. New and Material

The appellant filed for service connection for bilateral 
hearing loss in November 1997.  The RO denied the claim in an 
April 1998 rating decision for lack of evidence of a current 
disability.  The appellant was notified in an April 1998 
letter.  He did not respond to the decision.  The April 1998 
decision is final.  38 U.S.C.A. §§ 7104, 7105.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  

38 C.F.R. § 3.156(a) defines "new and material evidence":  
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Additionally, service connection for certain diseases, 
including organic diseases of the nervous system such as 
sensorineural hearing loss, may be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§3.307(a), 3.309(a).

In the course of the current petition, the appellant 
submitted a May 2007 VA audiology report.  This report 
indicates that the appellant had puretone thresholds of at 
least 40 dB in all tested ranges.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

By the standard set forth in § 3.385, the appellant's 
audiometric scores constitute a current hearing loss 
disability for VA purposes.  The test results were not extant 
at the time of his prior claim and are new to the file.  They 
address the reason for the April 1998 denial, raising a 
reasonable possibility of substantiating the claim.  The 
Board finds that the appellant has submitted new and material 
evidence.  The claim for service connection for a bilateral 
hearing loss disability is reopened.  See 38 C.F.R. 
§ 3.156(a).  



 
ORDER

Entitlement to service connection for tinnitus is denied.

The claim for service connection for a bilateral hearing loss 
disability is reopened; the appeal is granted to this extent 
only.  


REMAND

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
that an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The RO scheduled the appellant for a May 2007 VA examination 
to determine whether he had a current hearing loss disability 
and whether any such disability was related to service.  The 
report indicates that the examiner found that the appellant's 
current hearing loss was not related to service in part 
because his hearing was "within normal limits" at 
separation from service in September 1964.  

However, it is unclear whether the examiner took into account 
the threshold for normal hearing set forth in Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  With respect to claims 
for service connection for hearing loss, the Court in Hensley 
held that the threshold for normal hearing is from 0 to 20 
decibels, and that higher threshold levels indicate some 
degree of hearing loss.  The Court explained that 38 C.F.R. § 
3.385, discussed above, demarcates when the hearing loss is 
severe enough to amount to a disability that can be service 
connected.  Hensley at 159.

At his separation from service audiological evaluation in 
September 1964, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10
X
15
LEFT
15
5
10
X
35

Speech audiometry scores were not recorded. 

Under the Hensley guidelines, the appellant's left ear 
hearing, with a threshold of 35 decibels, was not within the 
normal range at the 4000 dB level.  Furthermore, VA 
audiometric readings prior to June 30, 1966, and service 
department audiometric readings prior to October 31, 1967, 
must be converted from American Standards Association (ASA) 
units to International Standard Organization (ISO) units.  
The current definition for a hearing loss disability found at 
38 C.F.R. § 3.385 is based on ISO units.  The military 
audiogram conducted in 1964 must be converted from ASA to ISO 
units.  This means adding to the reported findings 15 
decibels at the 500 dB level, 10 decibels at the 1000, 2000, 
and 3000 dB levels, and 5 decibels at the 4000 dB level.

As converted, the audiological evaluation in September 1964 
shows puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
20
X
20
LEFT
30
10
20
X
40

The converted findings demonstrate abnormal hearing at the 
500 and 1000 dB ranges in the right ear (with thresholds at 
30 decibels) and abnormal hearing at the 500 and 4000 dB 
ranges in the left ear (with thresholds at 30 and 40 
decibels, respectively).  It is unclear whether the examiner 
converted the findings when rendering his opinion.  The Board 
remands for a new opinion to clarify whether any current 
hearing loss is attributable to service given the findings at 
separation, set forth above.

Accordingly, the issue is REMANDED for the following action:

1.  Send the appellant's claims file for a 
VA opinion to determine whether the 
appellant's bilateral hearing loss is as 
likely as not etiologically related to 
service.  The entire claims folder and a 
copy of this REMAND must be made available 
to the physician.  Consideration should be 
made of the audiometric results at 
separation in September 1964, when 
converted to ISO units. 

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiners should provide 
a complete rationale for any opinion 
provided.

2.  Then, the RO should readjudicate the 
claim on the merits.  If the benefits 
sought are not granted, the appellant 
should be furnished a SSOC and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


